COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE

Appellate case name:         In the Interest of A.L.D.L., a Child
Appellate case number:       01-15-00826-CV
Trial court case number:     14-FD-2183
Trial court:                 County Court at Law No. 1 of Galveston County

        Proceeding pro se, appellant, P.D., filed a notice of appeal of the trial court’s final
judgment terminating her parental rights. Appellant also has filed a Docketing Statement
indicating that she is indigent but has not provided a copy of an affidavit of indigence.
Accordingly, the trial court clerk is directed to prepare, certify, and file with this Court,
without advance payment of costs, a clerk’s record on indigence containing the following
documents, if any: affidavit(s) of indigence; contest(s) to the affidavit(s) of indigence, the
trial court’s signed order(s) extending the time for conducting a hearing on the contest, the
trial court’s signed order ruling on the contest(s) to the affidavit(s) of indigence, and any
other documents directly related to the question of the appellant’s indigence status. See
TEX. R. APP. P. 20.1, 34.5(c)(1).
       The clerk’s record on indigence is due to be filed in this Court no later than
Wednesday, November 25, 2015. The trial-court clerk is further directed to immediately
prepare, certify, and file with this Court a supplemental clerk’s record containing any
documents directly related to the question of the appellant’s indigence status and not
already included in the supplemental clerk’s record filed on or before November 25, 2015.
See TEX. R. APP. P. 34.5(c)(1).
       Because this appeal involves the termination of the parent-child relationship, the
Court is required to bring the appeal to final disposition within 180 days of September 28,
2015, the date the notice of appeal was filed in this proceeding, so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F
app. (West 2013).


Clerk’s signature:
Date: November 18, 2015